           Case 2:20-cv-00201-CJB Document 22 Filed 04/23/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

  WESLEY PAUL CHERAMIE                                    CIVIL ACTION
  VERSUS                                                  NO. 20-201
  JERRY LARPENTER, ET AL.                                 SECTION “J”(4)



                                      ORDER

      Before the Court are Plaintiff Wesley Paul Cheramie’s Objections to Magistrate

Judge’s Report and Recommendation (Rec. Doc. 21). Considering the complaint, the

record, the applicable law, and the Magistrate Judge’s Report and Recommendation

(Rec. Doc. 12), the Court finds the objections frivolous. The Court hereby approves

the Magistrate Judge’s Report and Recommendation and adopts it as its opinion in

this matter. Accordingly,

      IT IS HEREBY ORDERED that Wesley Paul Cheramie’s 42 U.S.C. § 1983

complaint against the defendants, Sheriff Jerry Larpenter, Major Begeron, Medical

Director Pete Neil, Lieutenant Clark, Sergeant Chase Blanchard, and Corporal Kira,

is DISMISSED WITH PREJUDICE as frivolous and otherwise for failure to state

a claim for which relief can be granted under 28 U.S.C. § 1915, § 1915A, and 42 U.S.C.

§ 1997e.

      New Orleans, Louisiana, this 23rd day of April, 2020.



                                              ____________________________________
                                              CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE
